 Case 9:20-cv-00156-RC-ZJH Document 3 Filed 07/31/20 Page 1 of 1 PageID #: 8



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

TRA DAMON TUDMON                                   §

VS.                                                §              CIVIL ACTION NO. 9:20cv156

WARDEN, FCI BEAUMONT                               §

               MEMORANDUM OPINION AND ORDER REGARDING VENUE

        Petitioner Tra Damon Tudmon filed this petition for writ of habeas corpus under 28 U.S.C.

§ 2241 challenging the computation of his sentence. The district and division of incarceration is the

proper venue for a Section 2241 petition. Hooker v. Sivley, 187 F.3d 680, 682 (5th Cir. 1999). As

petitioner is incarcerated in Jefferson County, Texas, venue is proper in the Eastern District of Texas.

See 28 U.S.C. § 124. However, as Jefferson County is located in the Beaumont Division rather than

the Lufkin Division of this court, this matter should be transferred to the Beaumont Division. It is

accordingly

        ORDERED this petition for writ of habeas corpus is TRANSFERRED to the Beaumont

Division of this Court.

        SIGNED this 31st day of July, 2020.




                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge
